08-13555-scc        Doc 58884        Filed 10/11/18 Entered 10/11/18 14:43:22 Main Document
                                                  Pg 1 of 18
                                                                         FOR PUBLICATION



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :   Chapter 11
                                                                :
 LEHMAN BROTHERS HOLDINGS INC., et al., :                           Case No. 08-13555 (SCC)
                                                                :
                                     Debtors.                   :   (Jointly Administered)
 ---------------------------------------------------------------x


        MEMORANDUM DECISION AND ORDER ON MOTION IN AID OF
   EXECUTION OF THE MODIFIED THIRD AMENDED JOINT CHAPTER 11 PLAN
    OF LEHMAN BROTHERS HOLDINGS INC. AND ITS AFFILIATED DEBTORS

 A P P E A R A N C E S:

 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 By:    Jacqueline Marcus, Esq.
        Garrett A. Fail, Esq.

 Counsel for Lehman Brothers Holdings Inc.
 and Certain of Its Affiliates

 MORGAN, LEWIS & BOCKIUS LLP
 101 Park Avenue
 New York, New York 10178
 By:    Joshua Dorchak, Esq.
        Melissa Y. Boey, Esq.

         -and-

 SIDLEY AUSTIN LLP
 787 Seventh Avenue
 New York, New York 10019
 By:    Alex R. Rovira, Esq.

 Counsel for Deutsche Bank AG, London Branch
08-13555-scc    Doc 58884       Filed 10/11/18 Entered 10/11/18 14:43:22   Main Document
                                             Pg 2 of 18


 CLEARY GOTTLIEB STEEN & HAMILTON LLP
 One Liberty Plaza
 New York, New York 10006
 By:   Luke A. Barefoot, Esq.

 Counsel for Barclays Bank PLC

 KIRKLAND & ELLIS LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP
 300 North LaSalle
 Chicago, Illinois 60654
 By:   David R. Seligman, P.C.
       Joseph M. Graham, Esq.

 555 California Street
 San Francisco, California 94104
 By:    Mark McKane, P.C.
        Kevin Chang, Esq.

 Counsel for the Joint Liquidators of the General Partner

 PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
 1285 Avenue of the Americas
 New York, New York 10019
 By:   Kyle J. Kimpler, Esq.
       Dan Youngblut, Esq.

 Counsel for Citigroup Global Markets Inc.

 WACHTELL, LIPTON, ROSEN & KATZ
 51 West 52nd Street
 New York, New York 10019
 By:   Emil A. Kleinhaus, Esq.

 Counsel for Merrill Lynch, Pierce, Fenner & Smith Inc.
 and Merrill Lynch International

 PAUL HASTINGS LLP
 200 Park Avenue, 26th Floor
 New York, New York 10166
 By:    Luc A. Despins, Esq.
        James T. Grogan, Esq.

 Counsel to CarVal Investors UK Limited




                                                ii
08-13555-scc     Doc 58884       Filed 10/11/18 Entered 10/11/18 14:43:22             Main Document
                                              Pg 3 of 18


 SHELLEY C. CHAPMAN
 UNITED STATES BANKRUPTCY JUDGE

        Before the Court is the motion (the “Motion”),1 dated November 21, 2017, of Lehman

 Brothers Holdings Inc. (“LBHI” or the “Plan Administrator”), as Plan Administrator under the

 Modified Third Amended Joint Chapter 11 Plan of Lehman Brothers Holdings Inc. and Its

 Affiliated Debtors (the “Plan”), pursuant to sections 105(a) and 1142(b) of title 11 of the United

 States Code (the “Bankruptcy Code”) for an order in aid of execution of the Plan. In support of

 the Motion, the Plan Administrator filed the Declaration of Richard Katz (the “Katz Decl.”).2

        Objections to the Motion were filed by (i) Deutsche Bank AG, London Branch (“DB”

 and, such objection, the “DB Objection”)3 on January 17, 2018, together with the accompanying

 Declaration of Michael Sutton (the “Sutton Decl.”)4 in support thereof; and (ii) Barclays Bank

 PLC (“Barclays” and, such objection, the “Barclays Objection”)5 on January 30, 2018. Joinders

 to the DB Objection were filed by Citigroup Global Markets Inc. (“Citi”);6 Merrill Lynch,

 Pierce, Fenner & Smith Inc. and Merrill Lynch International (collectively, “Merrill Lynch”); 7

 and CarVal Investors UK Limited (“CarVal”).8 DB, Barclays, Citi, Merrill Lynch, and CarVal

 each objected to the Motion in its capacity as a holder of the securities at issue in the Motion.

        On January 31, 2018, Bruce Alexander Mackay and Matthew Robert Haw of RSM

 Restructuring Advisory LLP, in their capacity as the joint liquidators of the General Partner (as

 defined below) (the “Liquidators” and, together with DB, Barclays, Citi, Merrill Lynch, and

 CarVal, the “Objecting Parties”) filed (i) a limited objection to the Motion (the “Liquidators’


 1
        ECF No. 57036.
 2
        ECF No. 57037.
 3
        ECF No. 57490.
 4
        ECF No. 57493.
 5
        ECF No. 57595.
 6
        ECF No. 57596.
 7
        ECF No. 57600.
 8
        ECF No. 57601.

                                                   1
08-13555-scc        Doc 58884        Filed 10/11/18 Entered 10/11/18 14:43:22                     Main Document
                                                  Pg 4 of 18


 Objection”),9 pursuant to which the Liquidators also joined in the arguments made in the DB

 Objection, and (ii) the Declaration of Mark McKane10 in support thereof.

         On May 24, 2018, the Plan Administrator filed a Reply in Support of the Motion (the

 “Reply”).11 On June 7, 2018, the Court held a hearing on the Motion (the “Hearing”) at which

 the Court heard oral argument from the Plan Administrator, DB, Barclays, and the Liquidators.12

 BACKGROUND

      A. The Partnerships and ECAPS

         Between 2005 and 2007, LBHI and certain other parties, including certain of its affiliates,

 established five partnerships: Lehman Brothers UK Capital Funding LP (“LB UK I”), Lehman

 Brothers UK Capital Funding II LP (“LB UK II”), Lehman Brothers UK Capital Funding III LP

 (“LB UK III”), Lehman Brothers UK Capital Funding IV LP (“LB UK IV”), and Lehman

 Brothers UK Capital Funding V LP (“LB UK V” and, each of the foregoing, a “Partnership”).

 The Partnerships were created to increase regulatory capital for LBHI and Lehman Brothers

 Holdings plc (“LBH PLC”), an LBHI non-controlled affiliate, through “back-to-back

 subordinated arrangements.”13 Specifically, the Partnerships issued equity securities known as

 Enhanced Capital Advantaged Preferred Securities or “ECAPS;” the value of the ECAPS was

 broadly equal to the value of the Partnership assets less the costs associated with administering

 the applicable Partnership and any distribution rights of certain other partners.14 Using the

 proceeds raised from the issuance of ECAPS, the Partnerships purchased (i) subordinated debt of


 9
          ECF No. 57603.
 10
          ECF No. 57605.
 11
          ECF No. 58100.
 12
          At the Hearing, counsel for the Liquidators stated that he was appearing primarily in the event and to the
 extent that LBHI challenged the standing of DB and the other Objecting Parties to object to the Motion. See June 7,
 2018 Hr’g Tr. 42:14-19. Because LBHI did not challenge the standing of DB or Barclays to make arguments at the
 Hearing, the Liquidators provided limited argument. See June 7, 2018 Hr’g Tr. 7:6-19.
 13
          Katz Decl. ¶ 7.
 14
          See Katz Decl. ¶ 7.

                                                          2
08-13555-scc       Doc 58884         Filed 10/11/18 Entered 10/11/18 14:43:22                    Main Document
                                                  Pg 5 of 18


 LBH PLC (the “LBH PLC Subordinated Notes”) in the case of LB UK I, LB UK II, and LB UK

 III, or (ii) subordinated debt of LBHI (“LBHI Subordinated Notes” and, together with the LBH

 PLC Subordinated Notes, the “Subordinated Notes”) in the case of LB UK IV and LB UK V.15

 In addition to purchasing the Subordinated Notes, LB UK III, LB UK IV, and LB UK V also

 invested in certain money market funds, the proceeds of which were held by LBHI.16 Because

 the value of the ECAPS was approximately equal to the value of the Partnership assets, an

 investment in ECAPS was, in substance, an indirect investment in the Subordinated Notes of

 LBHI or LBH PLC, as applicable.17

         LBHI indirectly controlled each of the Partnerships (i) as the sole member of the

 Partnerships’ general partner, LB GP No. 1 Ltd. (the “General Partner”), and (ii) through its

 indirect ownership of LB Investment Holdings Ltd., the “Preferential Limited Partner” of each

 Partnership. The General Partner is a company incorporated in England and Wales and the

 agreements governing each of the respective Partnerships (the “Partnership Agreements”) are

 governed by the laws of the United Kingdom.18 LBH PLC guaranteed certain obligations of LB

 UK I, LB UK II, and LB UK III under their respective Partnership Agreements and, similarly,

 LBHI guaranteed certain obligations of LB UK IV and LB UK V under their respective

 Partnership Agreements.19 None of the Partnerships, the General Partner, or the Preferential

 Limited Partner is a debtor in these chapter 11 proceedings.




 15
          See Katz Decl. ¶ 7.
 16
          See Motion ¶ 9, n.3; DB Objection ¶ 15.
 17
          See Motion ¶ 11.
 18
          See Motion ¶ 8. LBHI has stated that true and correct copies of the Partnership Agreements and other
 transaction documents are attached as exhibits to the Katz Decl. See Motion ¶ 8, n.2.
 19
          See Motion ¶ 10.

                                                         3
08-13555-scc      Doc 58884        Filed 10/11/18 Entered 10/11/18 14:43:22                Main Document
                                                Pg 6 of 18


      B. Substitution of Preferred Stock for ECAPS

         The terms of the ECAPS (the “ECAPS Terms”),20 which are substantially identical under

 each Partnership Agreement, provided a mechanism pursuant to which the ECAPS could be

 substituted for preferred stock of LBHI. Specifically, the ECAPS Terms state that “[i]f a Trigger

 Event occurs . . . the General Partner shall take all reasonable steps to cause the substitution of

 the [ECAPS] [for] Substituted Preferred Stock (the “Preferred Securities Substitution”) on the

 Substitution Date . . . .”21

         “Substituted Preferred Stock” is defined under the ECAPS Terms as “fully-paid non-

 cumulative preferred stock issued directly by LBHI bearing a right to dividends calculated in the

 same manner as the [ECAPS], having no voting rights (except as required by law) and being

 subject to optional redemption in the same manner as the [ECAPS].”22 A “Trigger Event,” as

 defined under the ECAPS Terms, occurs “if LBHI is placed into bankruptcy, reorganisation,

 conservatorship or receivership” or fails to meet certain capital-adequacy requirements.23

         Pursuant to its corporate charter in effect prior to the Petition Date (as defined below)

 (the “Pre-Effective Date Charter”), LBHI was authorized to issue 24,999,000 shares of preferred

 stock, of which over 17,000,000 shares remained available to be issued as of the Effective Date

 (as defined below).24

      C. The Chapter 11 Cases and the Plan

         On September 15, 2008 (the “Petition Date”) and periodically thereafter, LBHI and

 certain of its subsidiaries (the “Debtors”) commenced with this Court voluntary cases under



 20
          An example of the ECAPS Terms can be found on Schedule 2 of the LB UK I Partnership Agreement,
 which is attached as Ex. A to the Katz. Decl.
 21
          See ECAPS Terms § 5.1.
 22
          See ECAPS Terms § 1.
 23
          See ECAPS Terms § 1.
 24
          See Motion ¶ 18 (citing section 4.1 of the Pre-Effective Date Charter).

                                                      4
08-13555-scc      Doc 58884         Filed 10/11/18 Entered 10/11/18 14:43:22                     Main Document
                                                 Pg 7 of 18


 chapter 11 of the Bankruptcy Code (collectively, the “Chapter 11 Cases”). On December 6,

 2011, the Court entered an order confirming the Plan (the “Confirmation Order”)25 and the Plan

 became effective on March 6, 2012 (the “Effective Date”).

         Pursuant to the ECAPS Terms, a Trigger Event occurred on the Petition Date, the date on

 which LBHI was placed into bankruptcy. Notwithstanding the occurrence of a Trigger Event,

 the General Partner did not take the requisite steps to effect a Preferred Securities Substitution

 prior to the Effective Date.26

      D. Reinstatement of the General Partner

         On June 22, 2010, the General Partner was dissolved and stricken from the Register of

 Companies in the United Kingdom on the basis that the Registrar of Companies had reasonable

 cause to believe that the General Partner was no longer conducting business.27 As a result, each

 of the Partnerships was also dissolved.28

         DB, in its capacity as an ECAPS holder, subsequently determined that the Partnerships

 might have assets that it believed would need to be protected and ultimately distributed to

 ECAPS holders; as such, it sought to restore the General Partner to the Register of Companies.29

 On June 20, 2016, DB filed an application to restore the General Partner, and, on February 3,

 2017, the General Partner was restored to the Registrar of Companies.30 On February 28, 2017,

 pursuant to a special resolution of LBHI acting as the General Partner’s sole shareholder, the




 25
         ECF No. 23023. A copy of the Plan is attached as Exhibit A to the Confirmation Order.
 26
         See Motion ¶ 19.
 27
         See DB Objection ¶ 18.
 28
         See Motion ¶ 12.
 29
         See Sutton Decl. ¶ 25; Liquidators’ Objection ¶ 15.
 30
         See Liquidators’ Objection ¶ 15.

                                                       5
08-13555-scc       Doc 58884         Filed 10/11/18 Entered 10/11/18 14:43:22                    Main Document
                                                  Pg 8 of 18


 General Partner was placed into creditors’ voluntary liquidation and the Liquidators were

 appointed as joint liquidators of the General Partner.31

         In October 2017, the Liquidators received money market fund proceeds from the Plan

 Administrator in the amounts of approximately €12.8 million, €10.8 million, and $26.7 million

 on behalf of LB UK III, LB UK IV, and LB UK V, respectively (the “Investment Proceeds”);

 however, in distributing the Investment Proceeds to the Liquidators, LBHI reserved its rights to

 obtain the Liquidators’ agreement not to distribute the Investment Proceeds until all competing

 claims to such proceeds have been resolved.32

      E. The Proposed Substitution

         By the Motion, the Plan Administrator requests authority to issue Substituted Preferred

 Stock under LBHI’s Pre-Effective Date Charter as if such stock had been issued on the Petition

 Date. If the Plan Administrator is authorized to issue Substituted Preferred Stock, LBHI states

 that it will then seek authority to instruct the General Partner to deliver such Substituted

 Preferred Stock to ECAPS holders to effectuate a Preferred Securities Substitution, after which

 (i) ECAPS holders would be entitled to a portion of the distributions for holders of LBHI Class

 12 Equity Interests under the Plan; and (ii) the net value of the Partnerships, including the

 Investment Proceeds and the Subordinated Notes, would inure to the creditors of LBHI through

 LBHI’s ownership of the General Partner and indirect ownership of the Preferential Limited

 Partner.33

         Notwithstanding the complex backdrop against which the Motion was brought, the

 question before this Court is a simple one: whether or not the Plan Administrator may cause


 31
         See Liquidators’ Objection ¶ 15. The appointment of the Liquidators was later ratified by a meeting of the
 General Partner’s creditors on April 12, 2017. See Liquidators’ Objection ¶ 15.
 32
         See DB Objection ¶ 36.
 33
         See Motion ¶ 20.

                                                         6
08-13555-scc       Doc 58884         Filed 10/11/18 Entered 10/11/18 14:43:22                    Main Document
                                                  Pg 9 of 18


 LBHI to issue Substituted Preferred Stock under its Pre-Effective Date Charter as if such stock

 had been issued on the Petition Date. For the reasons that follow, the Court concludes that

 neither the Bankruptcy Code nor the Plan authorizes the Plan Administrator to issue Substituted

 Preferred Stock under LBHI’s Pre-Effective Date Charter.34

 DISCUSSION

      A. Applicable Law

         The Plan Administrator moves this Court pursuant to the Court’s authority under sections

 105(a) and 1142(b) of the Bankruptcy Code to issue orders necessary to implement the

 provisions of the Bankruptcy Code and the Plan, respectively.35

         Section 105(a) of the Bankruptcy Code provides that “[t]he court may issue any order,

 process or judgment that is necessary or appropriate to carry out the provisions of [the

 Bankruptcy Code].” 11 U.S.C. § 105(a). Although section 105(a) grants a court broad equitable

 powers, courts have long recognized that section 105(a) does not confer on the court the power

 to create substantive rights not otherwise available under applicable law, nor does it “constitute a

 roving commission to do equity.” New England Dairies, Inc. v. Dairy Mart Convenience Stores,

 Inc. (In re Dairy Mart Convenience Stores, Inc.), 351 F.3d 86, 92 (2d Cir. 2003) (citing United

 States v. Sutton, 786 F.2d 1305, 1308 (5th Cir. 1986)). Instead, a court’s equitable powers under

 section 105(a) must be exercised within the confines of the Bankruptcy Code. Id.

         Section 1142(b) of the Bankruptcy Code provides that

         [t]he court may direct the debtor and any other necessary party to execute or
         deliver or to join in the execution or delivery of any instrument required to



 34
          Accordingly, the Court need not address the question of the Plan Administrator’s ability to compel a
 Preferred Securities Substitution under the ECAPS Terms, which DB maintains would be a matter for the High
 Court in London to decide. See DB Objection ¶ 2.
 35
          See Motion ¶ 23.

                                                         7
08-13555-scc       Doc 58884         Filed 10/11/18 Entered 10/11/18 14:43:22                     Main Document
                                                 Pg 10 of 18


         effect a transfer of property dealt with by a confirmed plan, and to perform any
         other act . . . that is necessary for the consummation of the plan.

 11 U.S.C. § 1142(b). “Section 1142(b) ‘empowers the bankruptcy court to enforce the

 unperformed terms of a confirmed plan.’” In re WorldCom, Inc., Case No. 02-13533, 2009 WL

 2959457, at *7 (Bankr. S.D.N.Y. May 19, 2009) (citing United States Brass Corp. v. Travelers

 Ins. Group, Inc. (In re United States Brass Corp.), 301 F.3d 296, 306 (5th Cir. 2002)). However,

 courts have held that section 1142(b) is not an independent source of power; section 1142(b)

 does not confer any substantive rights on a party apart from what is provided for in the plan. See

 Vill. of Rosemont v. Jaffe, 482 F.3d 926, 935 (7th Cir. 2007) (citing In re U.S. Brass Corp., 301

 F.3d at 306).

      B. Relevant Provisions of the Plan

             1. Authority of the Plan Administrator

         The Plan confers upon LBHI, as the Plan Administrator for each of the Debtors,36 broad

 authority to carry out and implement the provisions of the Plan. Specifically, section 6.1(b) of

 the Plan provides that

             the Plan Administrator shall have the authority and right on behalf of each
             of the Debtors, without the need for Bankruptcy Court approval (unless
             otherwise indicated), to carry out and implement all provisions of the Plan,
             including, without limitation, to . . .

                          (iii) exercise its reasonable business judgment to direct and
                  control the wind down, liquidation, sale and/or abandoning of the
                  assets of the Debtors and/or Debtor-Controlled Entities under the Plan
                  and in accordance with applicable law as necessary to maximize
                  Distributions to holders of Allowed Claims; . . . and

                         (xiv) perform other duties and functions that are consistent
                  with the implementation of the Plan.

 Plan § 6.1(b)(iii) and (xiv).


 36
         See Plan § 6.1(a) (“LBHI shall serve as Plan Administrator for each of the Debtors.”).

                                                         8
08-13555-scc      Doc 58884        Filed 10/11/18 Entered 10/11/18 14:43:22                Main Document
                                               Pg 11 of 18


             2. Treatment of LBHI Common and Preferred Stock

         The Plan provides that, on the Effective Date, all outstanding shares of LBHI common

 and preferred stock were cancelled and exchanged for one new share of LBHI common stock

 which was issued to the Plan Trust (as defined in the Plan); the Plan Trust holds such share of

 LBHI stock for the benefit of all holders of former LBHI stock. See Plan § 4.17(b) (“[A]ll LBHI

 Stock shall be cancelled [and one new share of LBHI common stock] shall be issued to the Plan

 Trust which will hold such share for the benefit of the holders of such former LBHI Stock

 consistent with their former relative priority and economic entitlements . . . .”); Confirmation

 Order ¶ 81 (same). Pursuant to section 7.4(a) of the Plan, “[a]ny distribution from assets of

 LBHI that is made to the Plan Trust as holder of such share shall be for the benefit of the holders

 of Equity Interests in accordance with Section 4.17(b).” Plan § 7.4(a).

             3. The Pre-Effective Date Charter and the Amended Charter

         Pursuant to section 7.7 of the Plan, “[a]s of the Effective Date, the certificate of

 incorporation and by-laws of each Debtor shall be amended to the extent necessary to carry out

 the provisions of the Plan.” Plan § 7.7. In connection with the Effective Date of the Plan, (i) the

 Pre-Effective Date Charter was amended and restated by that certain Amended and Restated

 Certificate of Incorporation dated March 2, 2012 (the “Amended Charter”) and (ii) LBHI

 adopted the Amended and Restated By-Laws (the “Amended By-Laws”).37 The Amended

 Charter amended and restated the Pre-Effective Date Charter in its entirety. See Amended

 Charter ¶ 3 (The “Amended and Restated Certificate of Incorporation amends and restates in its

 entirety the Certificate of Incorporation of [LBHI], as amended”); Amended Charter ¶ 7 (“The



 37
         See Ex. L to the Sutton Decl. (Form 8-K filed by LBHI with Securities and Exchange Commission on
 March 6, 2012 announcing filing of Amended Charter and adoption of Amended By-Laws); Ex. M to the Sutton
 Decl. (Amended Charter); Ex. N to the Sutton Decl. (Amended By-Laws).

                                                      9
08-13555-scc        Doc 58884         Filed 10/11/18 Entered 10/11/18 14:43:22                       Main Document
                                                  Pg 12 of 18


 text of the Certificate of Incorporation is hereby amended and restated to read, in its entirety, as

 follows:”).

          Pursuant to the terms of the Amended Charter and the Amended By-Laws, LBHI is

 prohibited from issuing any non-voting capital stock except the one share of common stock to be

 held by the Plan Trust. Specifically, the fourth provision of the Amended Charter provides that

 “[LBHI] shall not be authorized to issue any non-voting capital stock of any class, series or other

 designation to the extent prohibited by section 1123(a)(6) of the Bankruptcy Code . . . .”38 See

 Amended Charter at 2. Additionally, the Amended By-Laws provide that “[u]nless otherwise

 required by law, no capital stock of the Corporation shall be issuable or transferable to any

 person other than the Plan Trust (as defined in the Plan).” See Amended By-Laws, Article VI,

 §1.

       C. The Parties’ Positions

          The Plan Administrator asserts that it is authorized to issue Substituted Preferred Stock

 under the Pre-Effective Date Charter “in furtherance of LBHI carrying out the most important

 operative provision of the Plan: Section 6.1(b).”39 Specifically, the Plan Administrator points to

 its authority under subsections (iii) and (xiv) of section 6.1(b), “to carry out and implement all

 provisions of the Plan, including, without limitation, to . . . exercise its reasonable business




 38
          Section 1123(a)(6) of the Bankruptcy Code provides:
          (a) Notwithstanding any otherwise applicable nonbankruptcy law, a plan shall
              (6) provide for the inclusion in the charter of the debtor, if the debtor is a corporation, or of any
              corporation referred to in paragraph (5)(B) or (5)(C) of this subsection, of a provision prohibiting the
              issuance of nonvoting equity securities, and providing, as to the several classes of securities possessing
              voting power, an appropriate distribution of such power among such classes, including, in the case of
              any class of equity securities having a preference over another class of equity securities with respect to
              dividends, adequate provisions for the election of directors representing such preferred class in the
              event of default in the payment of such dividends.
          11 U.S.C. § 1123(a)(6).
 39
          Reply ¶ 23.

                                                           10
08-13555-scc      Doc 58884        Filed 10/11/18 Entered 10/11/18 14:43:22           Main Document
                                               Pg 13 of 18


 judgment . . . as necessary to maximize Distributions to holders of Allowed Claims” and to

 “perform other duties and functions that are consistent with the implementation of the Plan.”40

        The Plan Administrator does not cite to any precedential decision in which a debtor has

 been granted nunc pro tunc relief to issue stock after the effective date of its confirmed plan as

 though such stock had been issued on the petition date. Instead, the Plan Administrator

 emphasizes that these Chapter 11 Cases are “unique” and complicated because the administration

 of the LBHI estate, which has continued long after the Effective Date of the Plan, depends on the

 Plan Administrator’s collection on claims related to a myriad of intricate cross-border

 transactions with its non-controlled affiliates; as such, the Plan Administrator urges this Court to

 find that the relief sought by the Motion is reasonable given such unusual circumstances.41 The

 Plan Administrator also argues that the Motion should be granted because a Preferred Securities

 Substitution, which can only be effectuated if LBHI first issues Substituted Preferred Stock, is in

 the best interest of LBHI and its creditors and will provide an opportunity to maximize

 distributions to holders of Allowed Claims without adversely affecting any creditor or equity

 holder of the Debtors’ estates.42

        The Objecting Parties vehemently disagree with the Plan Administrator, arguing most

 pertinently that the relief sought by the Plan Administrator directly contradicts the intent of the

 Plan and the Confirmation Order which, among other things, (i) cancelled the type of securities

 that the Plan Administrator now seeks to issue pursuant to the Motion; (ii) fixed the sole

 constituent of LBHI Class 12 Equity Interests as the Plan Trust (and such class did not include

 the ECAPS holders); (iii) nullified the Pre-Effective Date Charter (pursuant to which LBHI now



 40
        See Motion ¶ 4.
 41
        See Motion ¶ 21; see also June 7, 2018 Hr’g Tr. 6:9; 44:21-45:4; 46:13-22.
 42
        See Motion ¶ 25; Reply ¶ 39.

                                                       11
08-13555-scc        Doc 58884        Filed 10/11/18 Entered 10/11/18 14:43:22                    Main Document
                                                 Pg 14 of 18


 seeks authority to issue new Substituted Preferred Stock); and (iv) effectuated an amended

 charter and amended by-laws which expressly prohibit LBHI from issuing new non-voting

 capital stock.43

         The Objecting Parties also argue that issuance of the Substituted Preferred Stock – which,

 pursuant to the ECAPS Terms, must be non-voting shares – would violate section 1123(a)(6) of

 the Bankruptcy Code, which mandates that a plan shall “provide for the inclusion in the charter

 of the debtor . . . a provision prohibiting the issuance of nonvoting equity securities . . . .”44 11

 U.S.C. § 1123(a)(6). Accordingly, the Objecting Parties assert that, because issuing Substituted

 Preferred Stock is prohibited under the Plan and by the Bankruptcy Code, the Plan

 Administrator’s request to “execute” the Plan is really an attempt to modify the Plan.45 The

 Objecting Parties argue that the Plan cannot be modified because it has been substantially

 consummated and, pursuant to section 1127(b) of the Bankruptcy Code, a plan may not be

 modified after it has been substantially consummated.46

      D. Neither the Bankruptcy Code Nor the Plan Permits the Plan Administrator to Issue
         Stock Under the Pre-Effective Date Charter

         Section 1142(b) of the Bankruptcy Code provides that this Court may direct the Plan

 Administrator “to perform any . . . act . . . that is necessary for the consummation of the plan.”



 43
          See DB Objection, ¶ 3.
 44
          See DB Objection ¶ 47; see generally June 7, 2018 Hr’g Tr. 15:1-17:10.
 45
          See DB Objection ¶ 51.
 46
          See DB Objection ¶ 52 (citing In re Rickel & Assocs., Inc., 260 B.R. 673, 677 (Bankr. S.D.N.Y. 2001)
 (collecting cases); In re Boylan Int’l, Ltd, 452 B.R. 43, 48 (Bankr. S.D.N.Y. 2011) (citing 7 COLLIER ON
 BANKRUPTCY ¶ 1127.03[1][a])).
          Section 1127(b) of the Bankruptcy Code provides that
               The proponent of a plan or the reorganized debtor may modify such plan at any time
               after confirmation of such plan and before substantial consummation of such plan, but
               may not modify such plan so that such plan as modified fails to meet the requirements
               of sections 1122 and 1123 of this title. Such plan as modified under this subsection
               becomes the plan only if circumstances warrant such modification and the court, after
               notice and a hearing, confirms such plan as modified, under section 1129 of this title.
          11 U.S.C. § 1127(b) (emphasis added).

                                                        12
08-13555-scc     Doc 58884       Filed 10/11/18 Entered 10/11/18 14:43:22            Main Document
                                             Pg 15 of 18


 11 U.S.C. § 1142(b). Section 1142(b) of the Bankruptcy Code does not operate on a stand-alone

 basis; it does not confer any substantive rights beyond what is provided for in a plan. See In re

 WorldCom, Inc., 2009 WL 2959457, at *7 (citation omitted); Vill. of Rosemont v. Jaffe, 482 F.3d

 at 935 (citation omitted). Here, the Plan Administrator concedes that the Plan does not expressly

 authorize LBHI to issue Substituted Preferred Stock under the Pre-Effective Date Charter;

 notwithstanding, it emphasizes that the Plan does not expressly prohibit such action either.47

 Since the Plan does not explicitly bar LBHI from retroactively issuing preferred stock under its

 Pre-Effective Date Charter as though such shares had been issued on the Petition Date, the Plan

 Administrator asserts that it has the authority to issue such stock pursuant to its broad mandate

 under section 6.1(b) of the Plan. The Court disagrees with the Plan Administrator’s

 interpretation of section 6.1(b) of the Plan.

        Section 6.1(b) sets out the authority of the Plan Administrator to act on behalf of the

 Debtors and “to carry out and implement all provisions of the Plan, including, without

 limitation, to . . . exercise its reasonable business judgment to direct and control the wind down .

 . . of the Debtors . . . as necessary to maximize Distributions to holders of Allowed Claim [and]

 perform other duties and functions that are consistent with the implementation of the Plan.” Plan

 § 6.1(b)(iii) and (xiv) (emphasis added). The plain language of section 6.1(b) reflects that the

 Plan Administrator’s authority is tethered to and must be consistent with other provisions of the

 Plan. Section 6.1(b)(iii) does not, as the Plan Administrator suggests, confer authority on the

 Plan Administrator to fulfill its duty to maximize distributions to holders of allowed claims under

 the Plan by any means possible; instead, the Plan Administrator is required to operate within the

 confines of the Plan. That the Plan does not expressly prohibit the Plan Administrator from



 47
        See Reply ¶ 33.

                                                  13
08-13555-scc     Doc 58884      Filed 10/11/18 Entered 10/11/18 14:43:22             Main Document
                                            Pg 16 of 18


 issuing stock pursuant to LBHI’s Pre-Effective Date Charter is unsurprising and of no

 consequence; it would indeed be impossible to include in a plan an exhaustive list of all

 “prohibited” actions.

        While issuing preferred stock under the Pre-Effective Date Charter is indeed not

 explicitly prohibited by the Plan, the Court finds that such an action would contravene core

 provisions of the Plan both as written and as implemented. First, the Pre-Effective Date Charter

 was amended and restated in its entirety by the Amended Charter. Even if the Pre-Effective Date

 Charter was only amended to the extent necessary to carry out the provisions of the Plan, as the

 Plan Administrator contends,48 it nonetheless specifically prohibits LBHI from issuing new, non-

 voting stock to any party other than to the Plan Trust. The Amended By-Laws also prohibit

 LBHI from issuing new, non-voting stock. Although the Plan Administrator contends that it

 does not seek to issue the Substituted Preferred Stock pursuant to the Amended Charter, and,

 therefore, the prohibitions against the issuance of new securities under the Plan, the Amended

 Charter, and the Bankruptcy Code are not implicated,49 the Plan Administrator ignores the

 incontrovertible fact that the Plan incorporates the terms of the Amended Charter and the

 Amended By-Laws and nullifies the Pre-Effective Date Charter. The Pre-Effective Date Charter

 cannot selectively be brought back to life. Accordingly, the Court finds that the Plan

 Administrator does not have the power to issue Substituted Preferred Stock pursuant to section

 6.1(b) the Plan and, therefore, it declines to grant the Motion pursuant to section 1142(b) of the

 Bankruptcy Code.

        The Plan Administrator also asserts that Court has authority to grant the Motion pursuant

 to section 105(a) of the Bankruptcy Code. The Court disagrees. Section 105(a) grants a court


 48
        See Reply ¶ 23.
 49
        See Reply ¶¶ 21-25.

                                                 14
08-13555-scc     Doc 58884       Filed 10/11/18 Entered 10/11/18 14:43:22            Main Document
                                             Pg 17 of 18


 broad power to “issue any order, process, or judgment that is necessary or appropriate to carry

 out the provisions of [the Bankruptcy Code].” 11 U.S.C. § 105(a). However, section 105(a)

 does not operate on a stand-alone basis; it does not authorize a court to create substantive rights

 that are otherwise unavailable under applicable law. See In re Dairy Mart Convenience Stores,

 Inc., 351 F.3d at 92 (citing United States v. Sutton, 786 F.2d 1305, 1308 (5th Cir. 1986)). The

 Plan Administrator moves pursuant to section 105(a) of the Code, but it has cited to no other

 applicable law that provides authority for LBHI to issue Substituted Preferred Stock. Instead, the

 Plan Administrator merely asserts that issuance of the Substituted Preferred Stock “may increase

 the value of the Chapter 11 Estates, without adversely affecting any creditor of the Chapter 11

 Estates (in its capacity as such), and should be approved.”50 Notwithstanding the Plan

 Administrator’s laudable goal of increasing value, a general bankruptcy concept or objective is

 insufficient to provide a basis on which this Court can grant the Motion pursuant to section

 105(a); rather, “an exercise of section 105 power [must] be tied to another Bankruptcy Code

 section.” In re Dairy Mart Convenience Stores, Inc., 351 F.3d at 92 (citation omitted) (“The

 equitable power conferred on the bankruptcy court by section 105(a) is the power to exercise

 equity in carrying out the provisions of the Bankruptcy Code, rather than to further the purposes

 of the Code generally, or otherwise to do the right thing.”). The Court has not been provided

 with any provision of the Code which supports the relief requested by LBHI; accordingly, the

 Court declines to grant the Motion pursuant to section 105(a).




 50
        Motion ¶ 25.

                                                  15
08-13555-scc     Doc 58884      Filed 10/11/18 Entered 10/11/18 14:43:22            Main Document
                                            Pg 18 of 18


        By their objections, the Objecting Parties have also raised the issues of (i) whether the

 Partnership Agreements were executory contracts that were rejected; (ii) whether any issuance of

 Substituted Preferred Stock would comport with U.S. securities laws and Delaware corporate

 law; and (iii) whether the Motion seeks a modification of the Plan and the Confirmation Order.

 Because the Court has determined that the Plan Administrator is not authorized to issue

 Substituted Preferred Stock, the Court declines to address these issues.

        For all of the foregoing reasons, the Motion is denied.

        IT IS SO ORDERED.

 Dated: October 11, 2018
        New York, New York
                                              /S/ Shelley C. Chapman
                                              HONORABLE SHELLEY C. CHAPMAN
                                              UNITED STATES BANKRUPTCY JUDGE




                                                 16
